DETAILED ACTION
This office action is in response to CON application with case number 17/176,131 (filed on 02/15/2021), in which claims 1-20 were originally presented on 02/15/2021 and claims 21-40 have been presented for examination on 03/04/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
On 03/04/2021 claims 1-20 have been cancelled, and claims 21-40 have been added as a new claims. Accordingly, Claims 21-40 are currently pending.

Priority
Acknowledgment is made of applicant’s claim this application to be CON of application No. 16/855,365, filed on 04/22/2020.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 02/15/2021 and 08/02/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Double Patenting
Examiner has conducted a Double Patenting analysis with at least patent No. US 10,919,546 B1 (hereinafter ‘546) published on 02/16/2021. Examiner found several Double Patenting issues with claims of this patent and instant application claims as currently presented.
Claims 21-40 are rejected on the ground of Non-statutory double patenting as being unpatentable over claims 1-20 of the patent ‘546. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application are clearly  anticipated by claims 1-20 of the patent ‘546. 
This is an actual Non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Instant Application 
17/176,131
Conflicting Patent US 10,919,546 B1 (hereinafter ‘546)
Comments
a method, comprising:

a method, comprising: 

See ‘546 claim 1 preamble 
determining, by an image detection tool, a plurality of tank classifications, wherein the plurality of tank classifications comprises:
a first tank classification associated with a hazardous material; and
a second tank classification associated with a nonhazardous material;
determining, by the image detection tool, a plurality of tank classifications, wherein the plurality of tank classifications comprises:
a first tank classification associated with a hazardous material; and
a second tank classification associated with a nonhazardous
material;

See ‘546 claim 1 3rd and 4th limitations
identifying, by the image detection tool, a tank within an image of a railway environment;
identifying, by an image detection tool, a tank within an image of a railway environment;

See ‘546 claim 1 1st limitation
analyzing, by the image detection tool, the tank to determine one or more characteristics associated with the tank;
analyzing, by the image detection tool, the tank to determine one or more characteristics associated with the tank;

See ‘546 claim 1 2nd limitation
classifying, by the image detection tool, the tank into the first tank classification based on the one or more characteristics;
classifying, by the image detection tool, the tank into the first tank classification based on the one or more characteristics;

See ‘546 claim 1 5th limitation
determining, by the image detection tool, that the tank presents a hazard to the railway environment based on classifying the tank into the first tank classification; and
determining, by the image detection tool, that the tank presents a hazard to the railway environment based on:
classifying the tank into the first tank classification; and

See ‘546 claim 1 9th limitation
generating, by the image detection tool, an alert in response to determining that the tank presents the hazard to the railway environment.
generating, by the image detection tool, an alert in response to determining that the tank presents the hazard to the railway environment.

See ‘546 claim 1 11th limitation
















Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 21, 24-28, 31-35 and 38-40 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2016/0152253 A1 to Katz et al. (which found in the IDS submitted on 02/15/2021; hereinafter “Katz”) in view of Patent Application No. AU 2017232220 A1 to Sameer Singh (which found in the IDS submitted on 08/02/2021 and also published as AU 2017232220 B2; hereinafter “Sameer”)

As per claims 1-20, (Cancelled)

As per claim 21, Katz teaches a method, comprising:
determining, by an image detection tool, a plurality of tank 
a first tank 
a second tank (Katz, in at least Fig. 6 & ¶¶81-83, discloses imager 106 & processing unit 102 to evaluate the risk of detected object [i.e., tank] by comparing to respective previously stored knowledge to determine if detected object poses risk [implies associated with a  hazardous material/ associated with a nonhazardous material);
identifying, by the image detection tool, a tank within an image of a railway environment (Katz, in at least Fig. 2A, Fig. 2A, Fig. 6, ¶44 & ¶¶76-80, discloses system 100 for railway obstacle identification includes imager 106 & processing unit 102 used to detect objects  [i.e., tank] alongside the rails);
analyzing, by the image detection tool, the tank to determine one or more characteristics
associated with the tank (Katz, in at least Fig. 2A, Fig. 6, ¶44 & ¶88, discloses evaluating the risk of the detected object using the analyzed image, or succession of images, contain image of an obstacle [implies tank] and whether that obstacle forms a threat on the train’s travel [implies determine one or more characteristics]. Katz further discloses images of a location that is being imaged and analyzed enables verification of objects [implies determine one or more characteristics] in the analyzed frame. And, in order to identify whether an image that looks like a potential threat is, indeed, in a distance that poses a threat, Katz evaluates the distance of that object from the rails [implies determine one or more characteristics]);
classifying, by the image detection tool, the tank into the first tank (Katz, in at least Fig. 6 & ¶¶81-83, discloses to evaluate the risk of detected object [i.e., tank] by comparing to respective previously stored knowledge to determine [implies classifying] if detected object poses risk [implies based on the one or more characteristics]);
determining, by the image detection tool, that the tank presents a hazard to the railway environment based on classifying the tank into the first tank (Katz, in at least Fig. 6 & ¶¶81-83, discloses imager 106 & processing unit 102 to evaluate the risk of detected object [i.e., tank], compare with previous knowledge and issue alarm signal if detected object poses risk. Katz further discloses that the potential risk of the detected objects [i.e., tank] is evaluated, wherein detected objects are compared to respective previously stored knowledge); and 
generating, by the image detection tool, an alert in response to determining that the tank
presents the hazard to the railway environment (Katz, in at least Fig. 6 & ¶¶81-83, discloses imager 106 & processing unit 102 to evaluate the risk of detected object [i.e., tank] and to issue alarm signal if detected object poses risk. Katz further discloses that the potential risk of the detected objects [i.e., tank] is evaluated, wherein detected objects are compared to respective previously stored knowledge. And, when potential collision risk [i.e., hazard] is detected, an alarm signal is issued and presented to the train engine driver and/ or an alarm signal and respective data is sent wirelessly to a central management facility).
While Katz, in at least certain embodiments, implicitly requires classifying detected objects that looks like a potential threat near rails as obstacle that forms a threat on the train’s travel based on previously stored knowledge [i.e., classification], it does not explicitly recite tank classification(s).
Sameer teaches, in at least pages 2-3 & 9-12 that is was old and well known at the time of filing in the art of railway obstacle identification systems, tank classifications (Sameer, in at least pages 2-3, discloses an image processor comprises (1) an asset classifier for detecting an asset in one or more captured image and classifying the detected asset by assigning an asset type to the detected asset from a predetermined list of asset types according to one or more feature in the captured image, and (2) an asset status analyzer for identifying an asset status characteristic and comparing the identified status characteristic to a predetermined asset characteristic. Sameer, in at least pages 9-12, further discloses that the assets under assessment by the present invention may comprise identifying a rigid structure [implies tank] within an image of a railway environment. Sameer also discloses the real-time asset status analyzer for determining the distance/spacing between the rigid structure asset and the track/rails, and defining asset status severity as indicative of an operational risk posed by the asset based on asset status characteristic and predetermined threshold minimum distance such that an alert is generated if an assets clearance is not sufficient as the rigid structure presents a hazard to the railway environment in response to comparing the distance between the rigid structure and the rails/track to the predetermined threshold minimum distance. Sameer further discloses that its asset classifier serves as a novelty/anomaly detector. In the event that the asset classifier identifies a detected asset that does not meet criteria for assigning a predetermined asset type [e.g., tank], the asset classifier may log an instance of novel asset detection. The asset classifier logs any or any combination of: images in which the unclassified asset is identifiable; a location of the unclassified asset; processed image data (such as surface property and/or profile) data for the unclassified asset. This log may be later analyzed to create a new asset type [i.e., tank] or assign an existing asset type to the asset);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Katz in view of Sameer, as both inventions are directed to the same field of endeavor - railway obstacle identification systems and the combination would provide for assessing objects in vicinity of railroad (see at least Sameer’s page 1).

As per claim 24, Katz as modified by Sameer teaches the method of claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Katz further teaches wherein the image is captured by a camera attached to a train car moving along a railroad track through the railway environment (Katz, in at least Fig. 1A, Fig. 1B, ¶36 ¶69, discloses train 10 that is equipped with system 100 for railway obstacle identification and avoidance, which is installed on train engine 10A, and comprises at least on infrared (IR) forward looking sensor 106 optionally located by means of camera).

As per claim 25, Katz as modified by Sameer teaches the method of claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Katz further teaches comprising training the image detection tool to identify the tank using a machine learning model environment (Katz, in at least ¶22, ¶25, ¶49 & ¶54, discloses using computer vision  techniques for object detection and measurement. And Katz’s acquisition device uses a number of different detection techniques that include artificial intelligence (AI) techniques such as machine learning and computer vision).

As per claim 26, Katz as modified by Sameer teaches the method of claim 21, accordingly, the rejection of claim 21 above is incorporated. Katz is silent on wherein the one or more characteristics comprise one or more of the following:
a length of the tank;
a width of the tank;
a height of the tank relative to ground level;
a shape of the tank; and
a type of roof for the tank.
Sameer further teaches, in at least Pages 3, 7, 11 and 29-32 that is was old and well known at the time of filing in the art of railway obstacle identification systems, wherein the one or more characteristics comprise one or more of the following:
a length of the tank;
a width of the tank;
a height of the tank relative to ground level;
a shape of the tank; and
a type of roof for the tank (Sameer, in at least pages 3 & 7, discloses the image capture sensor comprises a shape and/or surface property sensor, and One or more shape/geometric feature of the asset, such as an edge or dimension, is determined. Then, dimension and/or shape measurement of assets are matched to predetermined shape profiles. Sameer, in at least pages 11 & 29-32, further discloses the image processor identifies pixel clusters that are used to determine edge, color, texture, shape and/or other statistical properties for an asset. Sameer further discloses a classifier that includes a template matching approach for certain assets that have well defined shape and texture, wherein they can be easily matched with a template).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Katz in view of Sameer, as both inventions are directed to the same field of endeavor - railway obstacle identification systems and the combination would provide for assessing objects in vicinity of railroad (see at least Sameer’s page 1).

As per claim 27, Katz as modified by Sameer teaches the method of claim 21, accordingly, the rejection of claim 21 above is incorporated. Katz further teaches wherein the alert comprises at least one of the following:
an indication of the hazard;
an indication of a risk level associated with the hazard;
a description of the tank;
a location of the tank;
the image of the railway environment;
a time when the image of the railway environment was captured; and
a date when the image of the railway environment was captured (Katz, in at least Fig. 6 & ¶¶81-83, discloses issuing alarm signal if detected object poses risk [i.e., hazard] & update train net on the threat [i.e., indication of the hazard] with coordinates [i.e., location of the tank] and time stamp [i.e., time when the image of the railway environment was captured]). Katz further discloses the potential risk of the detected objects [i.e., tank] is evaluated, detected objects are compared to respective previously stored knowledge [i.e., predetermined threshold distance], which may be received through wireless communication or from on-board storage means. Katz further discloses when potential collision risk [i.e., hazard] is detected, an alarm signal may be issued and presented to the train engine driver, and possibly an alarm signal and respective data is sent wirelessly to a central management facility).












Claims 22-23, 29-30 and 36-37 are rejected under 35 USC §103 as being unpatentable over Katz (PG Pub. No. US 2016/0152253 A1) in view of Sameer (PG Pub. No. AU 2017232220 A1) and further in view of US PG Pub. No. 2018/0297621 A1 to Matson et al. (hereinafter “Matson”)

As per claim 22, Katz as modified by Sameer teaches the method of claim 21, accordingly, the rejection of claim 21 above is incorporated. Katz further teaches comprising:
determining, by the image detection tool, a distance between the tank and a railroad track (Katz, in at least Fig. 6, ¶44 & ¶80, discloses evaluating the distance of the detected object [i.e., tank] from the rails [implies railroad track]); and
Katz is silent on determining, by the image detection tool, that the distance between the tank and a railroad track is less than or equal to a predetermined threshold distance, wherein the predetermined threshold distance is 50 feet.
Sameer teaches, in at least page 30 that is was old and well known at the time of filing in the art of railway obstacle identification systems, determining, by the image detection tool, that the distance between the tank and a railroad track is less than or equal to a predetermined threshold distance (Sameer, in at least page 30, discloses the first type of classifier uses a set of rules to recognize the identity of an image object, e.g., object is less than 4 meters [i.e., predetermined threshold distance] away from track).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Katz in view of Sameer, as both inventions are directed to the same field of endeavor - railway obstacle identification systems and the combination would provide for assessing objects in vicinity of railroad (see at least Sameer’s page 1).
The combination of Katz and Sameer is silent on wherein the predetermined threshold distance is 50 feet.
Matson teaches, in at least Fig. 2C, Fig. 17, ¶21 & ¶55 that is was old and well known at the time of filing in the art of railway obstacle identification systems, wherein the predetermined threshold distance is 50 feet (Matson, in at least Fig. 2C, Fig. 17, ¶21 & ¶55, discloses the clearance zone extends a greater horizontal distance (e.g., fifty feet) on either side of the centerline of the track, wherein the classification and thresholding processing step 1708 classifies the intrusion distance of objects [i.e., tank] in the volume to determine a severity level for the intrusion, wherein the severity and number of levels is user-configurable [i.e., predetermined]).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify the combination of Katz and Sameer further in view of Matson, as all inventions are directed to the same field of endeavor - railway obstacle identification and the combination would provide for the detection of objects obstructing or at-risk of obstructing a clearance zone around the railroad track, which is represented by a collection of geometry and images, such as from computer vision (see Matson’s ¶5 & ¶58). 
In addition or alternatively, it would have been an obvious matter of design choice of “predetermined threshold distance” to be “50 feet”, since applicant has not disclosed that “50 feet” of “predetermined threshold distance” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other predetermined threshold distance. Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  

As per claim 23, Katz as modified by Sameer teaches the method of claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Katz is silent on further comprising classifying, by the image detection tool, the hazard as a high risk, a medium risk, or a low risk.
Sameer further teaches, in at least pages 9-12 that is was old and well known at the time of filing in the art of railway obstacle identification systems, comprising classifying, by the image detection tool, the hazard (Sameer, in at least pages 9-12, further discloses defining asset status severity as indicative of an operational risk posed by the asset based on asset status characteristic and predetermined threshold minimum distance).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Katz in view of Sameer, as both inventions are directed to the same field of endeavor - railway obstacle identification systems and the combination would provide for assessing objects in vicinity of railroad (see at least Sameer’s page 1).
The combination of Katz and Sameer is silent on classifying the hazard as a high risk, a medium risk, or a low risk.
Matson further teaches, in at least Fig. 17 & ¶55 that is was old and well known at the time of filing in the art of railway obstacle identification systems,  classifying the hazard as a high risk, a medium risk, or a low risk (Matson, in at least Fig. 17 & ¶55, discloses classification and thresholding processing step 1708 classifies the density and intrusion distance of objects [i.e., tank] in the volume to determine a severity [i.e., hazard] level for the intrusion. The severity and number of levels [implies high, medium, and low] is user-configurable [i.e., predetermined]).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify the combination of Katz & Sameer further in view of Matson, as all inventions are directed to the same field of endeavor - railway obstacle identification and the combination would provide for the detection of objects obstructing or at-risk of obstructing a clearance zone around the railroad track, which is represented by a collection of geometry and images, such as from computer vision (see Matson’s ¶5 & ¶58).

Regarding claims 28-34 and 35-40, the claims are directed towards a device and computer-readable media, respectively, that would perform the method as configured in claims 21-27. The cited portions of Katz, Sameer and Matson used in the rejections of claims 21-27 teach the instructions of claims 28-34 and 35-40. Therefore, claims 28-34 and 35-40 are rejected under the same rationales used in the rejections of claims 21-27 as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661